        Case 1:20-cv-00055-GSA Document 13 Filed 07/07/20 Page 1 of 2

 1

 2                                     UNITED STATES DISTRICT COURT

 3                                EASTERN DISTRICT OF CALIFORNIA

 4

 5    ARTHUR ANTHONY RODRIGUEZ,                          No. 1:20-cv-00055-GSA
 6                        Plaintiff,
 7            v.                                         ORDER DIRECTING PLAINTIFF
                                                         TO FILE OPENING BRIEF
 8    ANDREW SAUL, Commissioner of Social
      Security,
 9

10                        Defendant.
11

12          Plaintiff Arthur Anthony Rodriguez proceeds with his appeal of the denial of his

13   application for social security disability benefits by Defendant Andrew Saul, Commissioner of

14   Social Security. On May 26, 2020, the Commissioner lodged the certified administrative record

15   (CAR) of the agency proceedings. Doc. 11. Accordingly, on May 28, 2020, the Court lifted the

16   stay of the case in accordance with the provisions of General Order 615. Doc. 12.

17          Pursuant to paragraph 3 of the scheduling order in this case (Doc. 5), within thirty days of

18   the Commissioner’s filing of the CAR, Plaintiff was to serve the Commissioner with a

19   confidential letter brief setting forth the reasons why remand is warranted, and to file proof of

20   such service with the Court. Although more than thirty days has now passed since the

21   Commissioner filed the CAR, and the Court lifted the stay, Plaintiff has not yet filed with the

22   Court proof of service of the confidential letter brief.

23          Accordingly, it is hereby ORDERED that no later than fifteen (15) days from the date of

24   this order, Plaintiff shall serve a confidential letter brief on the Commissioner, if such service has

25   not already occurred, and shall thereafter file proof of such service with the Court.

26
     IT IS SO ORDERED.
27

28      Dated:     July 3, 2020                              /s/ Gary S. Austin
                                                         1
         Case 1:20-cv-00055-GSA Document 13 Filed 07/07/20 Page 2 of 2

 1                                          UNITED STATES MAGISTRATE JUDGE
 2

 3   .

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                             2
